                                                                        ORDERED ACCORDINGLY.


                                                                        Dated: December 5, 2019


1

2
                                                                        _________________________________
3                                                                       Brenda K. Martin, Bankruptcy Judge

4
                           IN THE UNITED STATES BANKRUPTCY COURT
5
                                   FOR THE DISTRICT OF ARIZONA
6
 7   In Re:                                                Case No. 2: 19-bk-08314-BKM

 8   RICHARD JOSEPH DARCY
     NICOLE LORRAINE DARCY                                 STIPULATED ORDER CONFIRMING ORGINAI
 9                                                         CHAPTER 13 PLAN

10
                        Debtor
11

12
              The Chapter 13 Plan having been properly noticed out to creditors and any objection to
13
     confirmation having been resolved.
14   IT IS ORDERED confirming the ~inal Plan ("Plan") of the Debtor as follows:
15   (A) INCOME SUBMITTED TO THE PLAN. Debtors shall submit the following amounts of

16   future income to the Trustee for distribution under the Plan.
     (!) Future Earnings or Income. Debtors shall make the following monthly Plan payments:
17

18
                        Months            Amount
19
                        1-36              $1036
20

21              The payments are due on or before the 6TH day of each month commencing August 6,
22    2019. Debtor is advised that when payments are remitted late, additional interest may accrue
23    on secured debts which may result in a funding shortfall at the end of the Plan term. Any
24    funding shortfall must be cured before the plan is deemed completed.

25
26

                                                                                            /11 Re: Darcy
                                                                                          2-] 9-BK-08384-MCW


     Case 2:19-bk-08314-BKM           Doc 28 Filed 12/05/19 Entered 12/05/19 13:31:51               Desc
                                      Main Document    Page 1 of 4
 1             The Debtors shall provide to the Trustee copies of their federal and state income tax

2     return for post-petition years 2019- 2021 within 30 days of filing them. The purpose is to assist
      the Trustee in determining any change in Debtors' annnal disposable income.
 3
               (2) Other Property. The Debtors shall provide, directly to the Trustee their net federal
4
       and state income tax returns for the years 2019 through 2021, as supplements to the plan. In the
 5     event that other property is submitted, it shall be treated as supplemental payments.
 6             (B) DURATION. This Plan shall continue for 36 months from the first regular
 7     monthly payment described in Paragraph (A)(l) above. If at any time before the end of the Plan

 8     period all claims are paid, then the Plan shall terminate. In no event will the term of the Plan be
       reduced to less than 36 months, exclusive of any property recovered by the Trustee, unless all
 9
       allowed claims are paid in full.
10
               (C) CLASSIFICATION AND TREATMENT OF CLAIMS. Claims shall be
11     classified as listed below. The Plan and this Order shall not constitute an informal proof of
12     claim for any creditor. This Order does not allow claims. Claims allowance is determined by
13     §502 and the Federal Rules of Bankruptcy Procedure. The Trustee shall receive the

14     percentage fee on the Plan payments pursuant to 28 U.S.S.§ 586(e), then the Trustee will pay
       secured creditors or allowed claims in the following order:
15
             (1) Administrative expenses: Attorney Fees. Thomas McAvity, shall be allowed total
16
             compensation of $4476. Counsel received $23 prior to filing this case and will be paid
17
             $4453 by the Chapter 13 Trustee.
18           (2) Claims Secured by Real Property: none
19           (3) Claims Secured by Personal Property:
20                   (a) Capital One Auto Finance, secured by a lien in a 2013 Dodge Durango shall

21                  be paid a secured claim of$16I45.42 with 7% interest. The creditor will receive
                     adequate protection payments of $300 per month.
22
             (4) Unsecured Priority Claims:
23
                     a.     The Internal Revenue Services shall be paid an unsecured priority claim of
24
                            $1891.27 with no interest. The balance of the remaining debt shall be
25                          classified as general unsecured debt.
26

                                                                                                I,,   Re: Darcy
                                                                                               2-l 9-BK-08384-MCW


     Case 2:19-bk-08314-BKM           Doc 28 Filed 12/05/19 Entered 12/05/19 13:31:51                             Desc
                                      Main Document    Page 2 of 4
 I               b.      The Arizona Department of Revenue shall be paid un unsecured priority
 2                       claim of $202 with no interest. The balance of the remaining debt shall be

 3                       classified as general unsecured debt. The Trustee has authority to pay on
                         the priority debt owed to the Arizona Department of Revenue even though
 4
                         the creditor has not filed a proof of claim, but the Plan and this Order are
 5
                         not to be considered an informal proof of claim for any creditor.
 6
          (5) Surrendered Property. Upon confirmation of this plan or except as otherwise ordered
 7        by the Court, bankruptcy stays are lifted as to collateral to be surrendered. Such creditor
 8        shall receive no distribution until the creditor timely files a claim or an amended proof of

 9        claim that reflects any deficiency balance remaining on the claim. Assuming the creditor
          has an allowed proof of claim, should the creditor fail to file an amended claim consistent
10
          with this provision, the Trustee need not make any distributions to that creditor. Debtors
II
          surrender the following property: The Debtor surrenders the following property:
12
                 a.NONE
13        (6) Other Provisions:
14               (a) Debtoris instructed to remit all payments on or before the stated date each

15               month, Debtor is ad vised that when payments are remitted late, additional interest
                 may accrue on secured debts, which may result in a funding shortfall at the end of
16
                 the plan term. Any funding shortfall must be cured before the case can be
17
                 discharged. This requirement is effective regardless of Plan payment suspension,
18
                 waivers or moratoriums.
19               (b) The Plan and Order shall not constitute an informal proof of claim for any
20               creditor.

21               (c) Debtor has non-exempt personal property in the amount of$1000. Under no
                 circumstances will debtor be able to obtain a Chapter 13 discharge without paying
22
                 off this amount to her unsecured non-priority creditors.
23
           (7) Unsecured Nonpriority Claims. Claims allowance is determined by § 502 and the
24
          Federal Rules of Bankruptcy Procedure. Allowed unsecured claims shall be paid pro rata
25
          the balance of the payments under the Plan and any unsecured debt balance remaining
26        unpaid upon completion of the Plan may be discharged as provided in 11 U.S.C. § 1328.

                                                                                           /11 Re: Darcy
                                                                                         2-l 9-BK-08384-MCW


     Case 2:19-bk-08314-BKM       Doc 28 Filed 12/05/19 Entered 12/05/19 13:31:51                   Desc
                                  Main Document    Page 3 of 4
 1   (D) EFFECTIVE DATE AND VESTING . The effective date of the Plan shall be the date of this

 2   Order. Property of the estate vests in Debtors upon confirmation ,subject to the rights of the
     Trnstee to assert a claim to any additional property of the estate pursuant to 11 U .S.C. § 1306.
 3

 4
                                        ORDER SIGNED ABOVE
 5

 6

 7   Approved as to Form and Content By:
 8

 9

10

11
     Tom McAvity
12
     Attorney for Debtor
13

14         The Debtor certifies: All required State and Federal income tax returns have been filed .
     No domestic ~upport obligation is owed or, if owed, such payments are cmTent since the filing of
15   t    it'on.
16

17

18

19

20
21

22
23

24

25

26

                                                                                                  111 Re: Noe
                                                                                            2-19-BK-08384-MCW


     Case 2:19-bk-08314-BKM         Doc 28 Filed 12/05/19 Entered 12/05/19 13:31:51                   Desc
                                    Main Document    Page 4 of 4
